XENETIC BIOSCIENCE INC.

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement ("Agreement") is entered into as of this 1st day of
December 2016 by and between Xenetic Bioscience, Inc., a Nevada corporation with
a principal place of business in Lexington, Massachusetts (the "Company"), and
Jeffrey Eisenberg, an individual (the "Executive").

 

WHEREAS, the Company and the Executive wish to set forth the terms and
conditions for the employment of the Executive by the Company;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt of which is hereby
acknowledged, the parties mutually agree as follows:

 

Section 1. Term of Employment.

 

(a)                    General. The Company will employ Executive, and Executive
will be employed by the Company, for the period set forth in Section 1(b), in
the positions set forth in Section 2, and upon the other terms and conditions
herein provided commencing on December 1, 2016

(the "Effective Date").

 

(b)                   Term. The initial term of employment under this Agreement
(the "Initial Term") shall be for the period beginning on the Effective Date and
ending on the first anniversary thereof, unless earlier terminated as provided
in Section 7. The Initial Term shall automatically be extended for successive
one year periods (each, an "Extension Term" and, collectively with the Initial
Term, the "Term"), unless either party hereto gives notice of non-extension to
the other no later than 90 days prior to the expiration of the then-applicable
Term. The Executive's employment with the Company shall be "at will," meaning
that the Executive's employment may be terminated by the Company or the
Executive at any time and for any reason.

 

(c)                    Location. During the Term, the Executive's principal
place of employment shall be in Miami, Florida or Lexington, MA, at the
discretion of the Executive. The Executive acknowledges that Executive's duties
and responsibilities shall require the Executive to travel on business to the
extent reasonably necessary to fully perform Executive's duties and
responsibilities hereunder.

 

Section 2. Duties and Exclusivity.

 

(a)                    During the Term, the Executive (i) shall serve as Chief
Operating Officer of the Company, with responsibilities, duties and authority
customary for such position, subject to direction by the Chief Executive Officer
or the Board of Directors of the Company (the "Board"), (ii) shall report
directly to the Chief Executive Officer; (iii) shall devote substantially all
the Executive's working time and efforts to the business and affairs of the
Company and its subsidiaries; and (iv) agrees to observe and comply with the
Company's rules and policies as adopted by the Company from time to time. The
Executive's duties, responsibilities and authority may include services for one
or more subsidiaries of the Company.

 

(b)                  Notwithstanding anything to the contrary in Section 2(a)
above, the Executive may (i) serve as a director, trustee or officer or
otherwise participate in not-for-profit educational, welfare, social, religious
and civic organizations; and (ii) with the advanced consent of the

 1 

  

 

 

Board, serve on the board of directors of other companies, to the extent that
such other activities, either individually or in the aggregate, do not inhibit
or interfere with the performance of the Executive's duties under this
Agreement. By approving this Agreement, the Board consents to the Executive's
service as a director at Mabvax Therapeutics, Inc.

 

(c)                     Board Membership. Executive shall serve as a member of
the Board until the term of his directorship expires and he is not re-elected or
his earlier resignation or removal from the Board. During the Term, the
Nominating and Corporate Governance Committee will recommend the Executive for
reelection to the Board. Executive's service as a Board member shall be without
further cash compensation commencing as of the Effective Date and Executive
acknowledges that this Agreement shall supersede and replace the letter
agreement dated July 20 16 regarding your Board appointment and compensation
(the "Board Letter") including that the stock option grant to be issued pursuant
to this Agreement shall be in lieu of the stock option grant referenced in the
Board Letter which the parties acknowledge was not granted. At the request of
the Board, Executive shall resign from the Board and any committees thereof
effective immediately upon the termination of Executive's employment with the
Company for any reason and, in the absence of any other written resignation
proffered to the Board, this Agreement shall constitute such a written
resignation.

 

(d)                    Exclusivity. The Executive hereby represents to the
Company that: (i) the execution and delivery of this Agreement by the Executive
and the Company and the performance by the Executive of the Executive's duties
hereunder do not and shall not constitute a breach of, conflict with, or
otherwise contravene or cause a default under, the terms of any other agreement
or policy to which the Executive is a party or otherwise bound or any judgment,
order or decree to which the Executive is subject; (ii) that the Executive has
no information (including, without limitation, confidential information and
trade secrets) relating to any other Person which would prevent, or be violated
by, the Executive entering into this Agreement or carrying out his duties
hereunder; (iii) the Executive is not bound by any agreement with any previous
employer or other party to refrain from (A) competing with the business of, or
(B) soliciting the customers of, that employer or party, in each case, which
would be violated by your employment with the Company; and (iv) the Executive
understands the Company will rely upon the accuracy and truth of the
representations and warranties of the Executive set forth herein and the
Executive consents to such reliance.

 

(e)                    Deemed Resignation. Upon termination of Executive's
employment for any reason, Executive shall be deemed to have resigned from all
offices, if any, then held with the Company or any of its subsidiaries, and, at
the Company 's request, Executive shall execute such documents as are necessary
or desirable to effectuate such resignations.

 

Section 3. Compensation.

 

(a)                    Salary. In consideration of all of the services rendered
by the Executive under the terms of this Agreement, the Company shall pay to the
Executive a base salary at the annualized rate of Three Hundred Thousand Dollars
United States $300,000.00 per annum, less payroll deductions and all required
withholdings. Executive's Base Salary shall be subject to annual review and
upward adjustment only by the Board or a committee thereof, beginning in fiscal
20 17. The Base Salary shall be paid in accordance with the customary payroll
practices of the Company in effect from time to time. The Executive's salary, as
adjusted from time to time under this Section 3(a), is referred to as ("Base
Salary").

 2 

  

 

 

(b)                     Annual Bonus. With respect to each Company fiscal year
that ends during the Term, commencing with fiscal year 2017, the Executive shall
be eligible to receive an annual performance-based cash bonus (the "Annual
Bonus") which shall be payable based upon the attainment of individual and/or
Company performance goals established by the Board or a committee thereof. The
target amount of such Annual Bonus shall equal 35% of Executive 's Base Salary
in the year to which the Annual Bonus relates, provided that the actual amount
of the Annual Bonus may be greater or less than such target amount (the "Target
Bonus"). Each Annual Bonus, if any, for a fiscal year shall be payable, less
payroll deductions and all required withholdings, not later than the fifteenth
day of the third month following the end of such year. Except as provided in
Section 7, notwithstanding any other provision of this Section 3(b), no bonus
shall be payable with respect to a Company fiscal year unless the Executive
remains continuously employed with the Company until the last day of such year.

 

(c)                    Reimbursement of Expenses. The Company will promptly
reimburse Executive for all reasonable out-of-pocket business expenses that are
incurred by Executive in furtherance of the Company 's business in accordance
with the Company's policies with respect thereto as in effect from time to time.
Without limiting the foregoing, the Company shall reimburse the Executive for
the Executive's reasonable travel and lodging expenses in connection with the
Executive's travel for business purposes between his primary residence in
Miami-Dade County, Florida and Lexington, Massachusetts or other business
locations of the Company and its subsidiaries and the Company shall withhold
from such payment all amounts required to be deducted or withheld under
applicable law. The Executive shall be reimbursed by the Company for the
reasonable attorneys' fees and costs incurred by him in connection with the
negotiation and preparation of this Agreement (and related equity award
documentation), up to a maximum of $3,000 provided that the Executive shall
submit invoices to the Company within ninety (90) days of incurrence of the
expense, and the Company shall reimburse Executive within sixty (60) days
thereafter.

 

(d)                    Fringe Benefits. In addition to any benefits provided by
this Agreement, Executive shall be entitled to participate generally in all
employee benefit, welfare and other plans, practices, policies and programs and
fringe benefits maintained by the Company from time to time on a basis no less
favorable than those provided to other similarly-situated executives of the
Company. The Executive understands that, except when prohibited by applicable
law, the Company 's benefit plans and fringe benefits may be amended, enlarged,
diminished or terminated prospectively by the Company from time to time, in its
sole discretion, and that such shall not be deemed to be a breach of this
Agreement.

 

(e)                    Vacation. Executive shall be entitled to accrue four (4)
weeks of paid vacation days per year in accordance with and subject to the terms
of the Company's vacation policy applicable to other executive officers of the
Company, as it may be amended prospectively from time to time.

 

Section 4. Insurance; Indemnification.

 

During Executive's employment with the Company, the Company shall maintain the
insurance it currently has with respect to (i) directors' and officers'
liability, (ii) errors and omissions and (iii) general liability insurance
providing coverage to Executive to the same extent as other senior executives
and directors of the Company. Executive 's coverage under such insurance shall
terminate upon Executive’s leaving of the Company’s employ for any reason. The
Executive will be entitled to indemnification with respect to Executive's
services provided hereunder pursuant to Nevada law, the terms and conditions of
Company's articles of incorporation and/or bylaws, Company's directors and
officers ("D&O") liability insurance policy, and Company's standard
indemnification agreement for directors and officers as executed by Company and
Executive.

 3 

  

 

Section 5. Equity Awards.

 

(a)                     Initial Grant. As incentive to enter into and undertake
employment pursuant to this Agreement and in satisfaction of the Board Letter,
the Company shall grant to Executive on the Effective Date a stock option to
purchase 230,000 shares of common stock of the Company (the "Option") under the
Company's Equity Incentive Plan, effective January 23, 2014 (the "Plan") at an
exercise price equal to the fair market value of the Company's common stock on
the grant date. 4,700 shares granted pursuant to the Option shall be deemed
vested as of the date of grant and the remainder of the Option shall vest
one-third upon the first anniversary of the Effective Date, one-third upon the
second anniversary of the Effective Date and one-third upon the third
anniversary of the Effective Date, provided the Executive remains employed with
the Company on the applicable vesting date and further provided that, in the
event of a Change in Control, as defined in the Plan, while Executive is
employed by the Company any unvested portion of the Option shall vest
immediately upon the Change in Control. Notwithstanding the foregoing in no
event may (i) Executive exercise 112,650 shares with respect to the Option (the
"Unapproved Portion") prior to the Company receiving shareholder approval of an
increase in the number of shares of common stock authorized under the Plan (or
adoption of a new plan covering the Unapproved Portion) which amendment to the
Plan or adoption of a new plan shall include provision for the issuance of
shares of common stock underlying the Unapproved Portion; and (ii) if
shareholder approval is not obtained for any reason on or prior to November 30,
2017, the Unapproved Portion shall be cancelled (from the unvested portion of
the Option) and of no further force and effect. For avoidance of doubt, the
Unapproved Portion does not include the 4,700 shares granted pursuant to the
Option that are deemed vested as of the date of grant. A cancellation of the
Unapproved Portion shall in no event be deemed a breach of this Agreement. The
Option shall be evidenced in writing by, and subject to the terms and conditions
of, the Plan and, except as otherwise set forth herein, the Company's standard
form of stock option agreement, which agreement shall expire ten (10) years from
the date of grant except as otherwise provided herein, in the stock option
agreement or the Plan. The Executive shall be eligible to receive from time to
time additional equity awards under the Plan. The Company represents and
warrants to the Executive that (i) this Agreement and the Option have been duly
authorized by the Company's Board of Directors or a committee thereof and are
the va lid and binding obligations of the Company, enforceable in accordance
with their respective terms, including the Company's right to terminate the
Unapproved Portion if no stockholder consent is

obtained in a timely manner; and (ii) the grant of the Option does not violate
applicable law or Nasdaq listing requirement s.

 

(b)                    Sale of Shares. Executive agrees that he will not loan or
pledge any securities of the Company owned by him or which he may accrue in the
future through Options or other equity awards as collateral for any indebtedness
except with the Committee's approval.

 

Section 6. Compliance with Company Policy.

 

During the Term, the Executive shall observe all Company rules, regulations,
policies, procedures and practices in effect from time to time, including,
without limitation, such policies and procedures as are contained in the Company
policy and procedures manual , as may be amended or superseded from time to
time.

 4 

  

 

Section 7. Termination of Employment.

 

Executive's employment with the Company may be terminated during Term of this
Agreement for any of the following reasons:

 

(a) By The Company For Cause. At any time during the Te1m, the Company may
terminate Executive's employment hereunder for Cause. For purposes of this
Agreement, "Cause" shall mean the occurrence of any of the following events: (i)
conduct by Executive constituting a material act of willful misconduct in
connection with the performance of his duties, including, without limitation,
misappropriation of funds or property of the Company or any of its affiliates
other than the occasional, customary and de minimis use of Company property for
personal purposes ; (ii) the commission by Executive of a felony or any
misdemeanor involving moral turpitude, deceit, dishonesty or fraud, or conduct
by Executive that would reasonably be expected to result in material injury to
the Company if he were retained in his position; (iii) continued, willful and
deliberate non-performance by Executive of his duties hereunder (other than by
reason of Executive's physical or mental illness, incapacity or disability)
which has continued for more than thirty (30) days following written notice of
such non-performance from the Company ; (iv) a material breach by Executive of
any of the provisions contained in Paragraph 7 of this Agreement; (v) a material
violation by Executive of the Company's employment policies which has continued
for more than thirty (30) days following written notice of such violation from
the Company; or (vi) willful failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company to cooperate, or the willful destruction
or failure to preserve documents or other materials known to be relevant to such
investigation or the willful inducement of others to fail to cooperate or to
produce documents or other materials. In the case of any termination for Cause,
the Company shall provide written notice to the Executive setting forth the
acts, circumstances and bases that constitute Cause for termination.

 

(b)       By The Company Without Cause.

 

At any time during the Term, the Company may terminate Executive 's employment
hereunder without Cause. For purposes of this Agreement, non-renewal of the Term
by the Company other than due to Cause shall be treated as a termination of the
Executive's employment without Cause.

 

(c)                    By The Executive.

 

At any time during the Term, Executive may terminate his employment hereunder
for any reason, including but not limited to Good Reason. For purposes of this
Agreement, "Good Reason" shall mean that Executive has complied with the "Good
Reason Process" (hereinafter defined) following the occurrence of any of the
following events: (i) a substantial diminution or other substantive adverse
change, not consented to by Executive, in the nature or scope of Executive 's
responsibilities, authorities, powers, functions or duties; (ii) a breach by the
Company of any of its other material obligations under this Agreement, including
but not limited to failure of the Company to make any material payment or
provide any material benefit under this Agreement, or (iii) a change in the
geographic location at which Executive must perform his services as provided
under this Agreement to a location more than fifty miles from the locations
selected by the Executive for prov iding his services from time to time as
provided under Section l (c). A change in the employment of Executive to another
affiliate of Company does not in and of itself constitute "Good Reason" (i.e.,
absent any of the acts, circumstances or bases set forth in (i) through (iii) of
this Section 7(c). "Good Reason Process" shall mean that (A) Executive
reasonably determines in good faith that a "Good Reason" event has occurred; (B)
Executive notifies the Company in writing of the occurrence of the Good Reason
event within ninety (90) days of the occurrence of such event; (C) Executive
cooperates in good faith with the Company's efforts, for a period not less than
sixty (60) days following such notice, to modify Executive's employment
situation in a manner acceptable to Executive and Company; (D) notwithstanding
such efforts, one or more of the Good Reason events continues to exist and has
not been modified in a manner acceptable to Executive; and (E) Executive
terminates his employment no later than sixty (60) days after the end of the
sixty (60) day cure period. If the Company cures the Good Reason event in a
manner acceptable to Executive during the sixty (60) day period , Good Reason

 5 

  

shall be deemed not to have occurred.

 

(d)               Right to Severance.

 

In the event the Company terminates Executive's employment Without Cause or the
Executive terminates employment for Good Reason as provided in Section 7(c) and
if Executive executes and does not revoke during any applicable revocation
period a general release of all claims against the Company and its affiliates in
a form acceptable to the Company (a "Release of Claims") within a reasonable
period of time specified by the Company and in compliance with applicable law,
following such termination, then in addition to any accrued obligations payable
under Section 7(e)(i) below, the Company shall:

 

(i)                  Continued payment of Base Salary (determined after
disregarding any reduction in Base Salary that constitutes Good Reason) for six
months if such termination occurs during the first six months following the
Effective Date with the severance increasing to one year of Executive's Base
Salary with respect to any such termination that occurs on or after the six
month Anniversary of the Effective Date at which time the severance pay shall be
capped at one year of Executive's Base Salary, less payroll deductions and all
required withholdings, paid over time in accordance with the Company's payroll
practices then in effect;

 

(ii)                Pay to the Executive an amount equal to the product of (A)
the amount of the Annual Bonus that would have been payable to the Executive
pursuant to Section 3(b) if the Executive was still employed as of December 31st
of the then current fiscal year in respect of the fiscal year in which
employment termination occurs based on the Company's achievement against the
performance goals applicable to such year (after deeming any individual goals to
be met at the target level), and (B) the ratio of (x) the number of days elapsed
during the fiscal year during which such termination of employment occurs on or
prior to the date of such termination to (y) 365, payable as of the same time as
annual bonuses are paid to other senior executives; and

 

(iii)              The Company shall notify Executive of any right to continue
group health plan coverage sponsored by the Company immediately prior to
Executive's date of termination pursuant to the provisions of applicable law
including, but not limited to, the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA"). If Executive elects to receive
such continued healthcare coverage, the Company shall directly pay, or reimburse
Executive for, the premium for Executive and Executive' s covered dependents,
less the amount of Executive 's monthly premium contributions for such coverage
prior to termination, for the period commencing on the first day of the first
full calendar month following such employment termination through the earlier of
(i) the last

 6 

  

 

day of the month during the first six months following the Effective Date
increasing to the last day of the month for 12 months if such termination occurs
on or after the six month anniversary of the Effective Date in each case
following the date the Release of Claims becomes effective and irrevocable and
(ii) the date Executive and Executive's covered dependents, if any, become
eligible for healthcare coverage under another employer's plan(s). Executive
shall notify the Company immediately if Executive becomes covered by a group
health plan of a subsequent employer. After the Company ceases to pay premiums
pursuant to this subsection, Executive may, if eligible, elect to continue
healthcare coverage at Executive's expense in accordance the provisions of COBRA
or other applicable law.

 

For purposes of this Section 7(d), Executive's termination of employment at the
end of the Term following an earlier notice of nonrenewal by the Company shall
be treated as a termination of the Executive's employment by the Company without
Cause as of the last day of the Term.

 

(e)                     Upon a termination of the Executive's employment for any
reason, (i) the Executive shall be entitled to receive: (A) any portion of the
Executive's Base Salary through the date of employment termination not
theretofore paid, (B) the Annual Bonus owed to the Executive under Section 3(b)
if it remains unpaid as of the date of such termination, (C) any expenses owed
to the Executive under Section 3(c) above, (D) any accrued but unused vacation
pay owed to the Executive pursuant to Section 3(e) above, and (E) any amount
arising from the Executive's participation in, or benefits under, any employee
benefit plans, programs or arrangements under Section 3(e), which amounts shall
be payable in accordance with the terms and conditions of such employee benefit
plans, programs or arrangements.

 

(f)                     The payments and benefits described in this Section 7
shall be the only payments and benefits payable in the event of the Executive's
termination of employment for any reason.

 

Section 8. Survival of Obligations.

 

The obligations of the Executive as set forth in Section 4, Section 7 and
Sections 9 through 17 below shall survive the term of this Agreement and the
te1mination of Executive's employment hereunder regardless of the reason(s)
therefor.

 

Section 9. Non-Competition and Conflicting Employment.

 

(a)                    During the Term, the Executive shall not, directly or
indirectly, either as an Executive, employer, employee, consultant, agent,
principal, partner, officer, director, shareholder, member, investor or in any
other individual or representative capacity, engage or participate in any
business or business related activity of any kind that is in competition in any
manner whatever with the business of the Company or any business activity
related to the business in which the Company is now involved or becomes involved
during the Executive 's employment. For these purposes, the current business of
the Company is described in the Company's prospectus dated November 1, 2016. The
Executive also agrees that, during his employment with the Company, he will not
engage in any other activities that materially conflict with his obligations to
the Company, it being understood that activities approved by the Board under
Section 2(b) or otherwise in writing shall not be considered to violate this
Section 9(a).

 7 

  

 

(b)                     As a material inducement to the Company to continue the
employment of the Executive, and in order to protect the Company's Confidential
Information and good will, the Executive agrees that:

 

(i)                   For a period of twelve (12) months following termination
of the Executive 's employment with the Company or its affiliates for any
reason, Executive will not directly or indirectly solicit or divert or accept
business relating in any manner to Competing Products or to products, processes
or services of the Company, from any of the customers or accounts of the Company
with which the Executive had any contact as a result of Executive's employment
with the Company; and

 

(c)                     For a period of twelve (12) months after termination of
Executive's employment with the Company or its affiliates for any reason,
Executive will not (A) render services directly or indirectly, as an Executive,
consultant or otherwise, to any Competing Organization in connection with
research on or the acquisition, development, production, distribution, marketing
or providing of any Competing Product, or (B) own any interest in any Competing
Organization except as an investor or stockholder of more than 2% of the equity
securities of any entity:

 

(i)                  "Competing Products" means any product, process, or service
of any person or organization other than the Company, in existence or under
development (a) which is identical to, substantially the same as, or an adequate
substitute for any product, process or service of the Company in existence or
under development, based on any patent or patent application (provisional or
otherwise), or other intellectual property of the Company about which the
Executive acquires Confidential Information, and (b) which is (or could
reasonably be anticipated to be) marketed or distributed in such a manner and in
such a geographic area as to actually compete with such product, process or
service of the Company; and

 

(ii)                "Competing Organization" means any person or organization,
including the Executive, engaged in, or about to become engaged in, research on
or the acquisition, development, production , distribution , marketing or
providing of a Competing Product.

 

(d)                   The parties agree that the Company is entitled to
protection of its interests in these areas. The parties further agree that the
limitations as to time, geographical area, and scope of activity to be
restrained do not impose a greater restraint upon Executive than is necessary to
protect the goodwill or other business interest of the Company. The parties
further agree that in the event of a violation of this Covenant Not To Compete,
that the Company shall be entitled to the recovery of damages from Executive and
injunctive relief against Executive for the breach or violation or continued
breach or violation of this Covenant. The Executive agrees that if a court of
competent jurisdiction determines that the length of time or any other
restriction, or portion thereof, set forth in this Section 9 is overly
restrictive and unenforceable, the court may reduce or modify such restrictions
to those which it deems reasonable and enforceable under the circumstances, and
as so reduced or modified, the parties hereto agree that the restrictions of
this Section 9 shall remain in full force and effect. The Executive further
agrees that if a court of competent jurisdiction determines that any provision
of this Section 9 is invalid or against public policy, the remaining provisions
of this Section 9 and the remainder of this Agreement shall not be affected
thereby, and shall remain in full force and effect.

 8 

  

 

Section 10. Confidentiality .

 

(a)                      (a) Executive recognizes and acknowledges that he will
have access to certain information of members of the Company and that such
information is confidential and constitutes valuable, special and unique
property of such members of the Company. The parties agree that the Company has
a legitimate interest in protecting the Confidential Information, as defined
below. The parties agree that the Company is entitled to protection of its
interests in the Confidential Information. The Executive shall not at any time,
either during his employment and for seven (7) years after the termination of
his employment with the Company for any reason, or indefinitely to the extent
the Confidential Information constitutes a trade secret under applicable law,
disclose to others, use, copy or permit to be copied, except in pursuance of his
duties for and on behalf of the Company, its successors, assigns or nominees,
any Confidential Information of any member of the Company (regard less of
whether developed by the Executive) without the prior written consent of the
Company. Executive acknowledges that the use or disclosure of the Confidential
Information to anyone or any third party could cause monetary loss and damages
to the Company as well as irreparable harm. The parties further agree that in
the event of a violation of this covenant against non-use and non-disclosure of
Confidential Information, that the Company shall be entitled to a recovery of
damages from Executive and/or to obtain an injunction against Executive for the
breach or violation, continued breach, threatened breach or violation of this
covenant.

 

(b)                    As used herein, the term "Confidential Information" with
respect to any person means any secret or confidential information or know-how
and shall include, but shall not be limited to, plans, financial and operating
information, customers, supplier arrangements, contracts, costs, prices, uses,
and applications of products and services, results of investigations, studies or
experiments owned or used by such person, and all apparatus, products,
processes, compositions, samples, fo1mulas, computer programs, computer hardware
designs, computer firmware designs, and servicing, marketing or manufacturing
methods and techniques at any time used, developed, investigated, made or sold
by such person, before or during the term of this Agreement, that are not
readily available to the public or that are maintained as confidential by such
person. The Executive shall maintain in confidence any Confidential Information
of third parties received as a result of his employment with the Company in
accordance with the Company's obligations to such third parties and the policies
established by the Company.

 

(c)                     As used herein, "Confidential Information" with respect
to the Company means any Company proprietary information, technical data, trade
secrets, know-how or other business information disclosed to the Executive by
the Company either directly or indirectly in writing, orally or by drawings or
inspection or unintended view of parts, equipment, data, documents or the like,
including, without limitation:

 

(i)                   Medical and dmg research and testing results and
information, research and development techniques, processes, methods, formulas,
trade secrets, patents, patent applications, computer programs, software,
electronic codes, mask works, inventions, machines, improvements, data, formats,
projects and research projects;

 

(ii)                Information about costs, profits, markets, sales, pricing,
contracts and lists of customers, distributors and/or vendors and business,
marketing and/or strategic plans;

 

 9 

  

 

(iii)              Forecasts, unpublished financial information, budgets,
projections, and customer identities, characteristics and agreements as well as
all business opportunities, conceived, designed, devised, developed, perfected
or made by the Executive whether alone or in conjunction with others, and
related in any manner to the actual or anticipated business of the Company or to
actual or anticipated areas of research and development; and

 

(iv)               Executive personnel files and compensation information.

 

(d)                   Notwithstanding the foregoing, Confidential Information as
defined in Sections 1O(b) and (c) does not include any of the foregoing items
which (i) has become publicly known or made generally available to the public
through no wrongful act of Executive; (ii) has been disclosed to Executive by a
third party having no duty to keep Company matter confidential; (iii) has been
developed by Executive independently of employment with the company; (iv) has
been disclosed by the Company to a third party without restriction on
disclosure; (v) has been disclosed with the Company's written consent, or (vi)
the Company's investors, shareholders and other capital sources.

 

(e)                    Executive hereby acknowledges and agrees that all
Confidential Information shall at all times remain the property of the Company.

 

(f) Executive agrees that Executive will not improperly use or disclose any
Confidential Information, proprietary information or trade secrets of any former
employer or other person or entity or entity with which Executive has an
agreement or duty to keep in confidence information acquired by Executive and
that Executive will not bring onto Company premises any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity.

 

(g)                   Executive recognizes that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Executive agrees to hold all such confidential or proprietary
information in the strictest of confidence and not to disclose it to any person,
firm or entity or to use it except as necessary in carrying out Executive's work
for the Company consistent with Company's agreement with such third party.

 

(h)                   Executive represents and warrants that from the time of
the Executive's first contact with the Company, Executive has held in strict
confidence all Confidential Information and has not disclosed any Confidential
Information directly or indirectly to anyone outside the Company, or used,
copied, published or summarized any Confidential Information, except to the
extent otherwise permitted under the terms of this Agreement.

 

(i)                    Executive will not disclose to the Company or use on its
behalf any confidential information belonging to others and Executive will not
bring onto the premises of the Company any confidential information belonging to
any such party unless consented to in writing by such party.

 

Section 11. Inventions.

 

(a)                   Attached hereto as Exhibit A is a list describing all
ideas, processes, trademarks, service marks, inventions, designs, technologies,
computer hardware or software, original works

 10 

  

 

of authorship, formulas, discoveries, patents, copyrights, copyrightable works,
products, marketing and business ideas, and all improvements, know-how , data
rights, and claims related to the foregoing, whether or not patentable,
registrable or copyrightable, which were conceived, developed or created by
Executive prior to Executive' s employment or first contact with Company
(collectively referred to herein as "Prior Inventions"), (A) which belong to
Executive, (B) which relate to the Company's current or contemplated business,
products or research and development, and (C) which are not assigned to the
Company hereunder. If there is no Exhibit A or no items thereon, the Executive
represents that there are no such Prior Inventions. If in the course of
Executive's employment with the Company, the Executive incorporates or embodies
into a Company product, service or process a Prior Invention owned by the
Executive or in which the Executive has an interest, the Company is hereby
granted and shall have a non-exclusive , royalty-free, irrevocable, perpetual,
world-wide license to make, have made, modify, use and sell such Prior Invention
as part of or in connection with such product, service or process.

 

(b)                   Executive agrees that Executive will promptly make full,
written disclosure to the Company and will hold in trust for the sole right and
benefit of the Company, and the Executive hereby assigns to the Company, or its
designee, all of the Executive's right, title and interest in and to any and all
ideas, process, trademarks, service marks, inventions, designs, technologies,
computer hardware or software, original works of authorship, formulas,
discoveries, patents, copyrights, copyrightable works, products, marketing and
business ideas, and all improvements, know-how, data, rights and claims related
to the foregoing, whether or not patentable, registrable or copyrightable, which
Executive may, on or after the Effective Date of this Agreement, solely or
jointly with others conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time the
Executive is in the employ of the Company (collectively referred to herein as
"Intellectual Property Items"); and the Executive further agrees that the
foregoing shall also apply to Intellectual Property Items which relate to the
business of the Company or to the Company's anticipated business as of the end
of the Executive's employment and which are conceived, developed or reduced to
practice during a period of one year after the end of such employment. Without
limiting the foregoing, the Executive further acknowledges that all original
works of authorship which are made by Executive (solely or jointly with others)
within the scope of Executive' employment and which are protectable by copyright
are works made for hire as that term is defined in the United Stated Copyright
Act.

 

(c)                   Executive agrees to keep and maintain adequate and current
written records of all Intellectual Property Items made by Executive (solely or
jointly with others) during the term of Executive's employment with the Company.
The records will be in the form of notes, sketches, drawings and any other
format that may be specified by the Company. The records will be available to,
and remain the sole property of, the Company at all times.

 

Section 12. Return of Company Property.

 

Executive agrees that, at any time upon request of the Company, and, in any
event, at the time of leaving the Company's employ, Executive will deliver to
the Company (and will not keep originals or copies in Executive's possession or
deliver them to anyone else) any and all devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, material, equipment or other documents or property, or reproduction of
any of the aforementioned items, containing Confidential Information or
otherwise belonging to the Company, its successors or assigns, whether prepared
by the Executive or supplied to the Executive by the Company. Notwithstanding
the foregoing, it is understood that names and

 11 

  

 

contacts in the Executive 's address book acquired both prior to and during
employment, including shareholders of the Company, will remain property of the
Executive who will not be restricted from doing business with them subject to
the limitations Sections 10 and 14 hereof and applicable law.

 

Section 13. Non-Solicitation.

 

Executive agrees that Executive shall not, during Executive's employment or
other involvement with the Company and for a period of twelve (12) months
immediately following the termination of the Executive 's employment with the
Company, for any reason, whether with or without cause, (i) either directly or
indirectly solicit or take away, or attempt to solicit or take away executives
of the Company, either for the Executive's own business or for any other person
or entity and/or (ii) either directly or indirectly recruit, solicit or
otherwise induce or influence any investor, lessor, supplier, customer, agent,
representative or any other person which has a business relationship with the
Company to discontinue, reduce or modify such employment, agency or business
relationship with the Company.

 

Section 14. Publications.

 

Executive agrees that Executive will, in advance of publication, provide the
Company with copies of all writings and mate1ials which Executive proposes to
publish during the term of Executive's employment and for twenty-four (24)
months thereafter. Executive also agrees that Executive will, at the Company's
request and sole discretion, cause to be deleted from such writings and
materials any information the Company believes discloses or will disclose
Confidential Information. The Company's good faith judgment in these matters
will be final. The Executive will also, at the Company' request and in its sole
discretion, cause to be deleted any reference whatsoever to the Company from
such writings and materials.

 

Section 15. Equitable Remedies.

 

Executive agrees that any damages awarded the Company for any breach of Sections
9 through 14 of this Agreement by Executive would be inadequate. Accordingly, in
addition to any damages and other rights or remedies available to the Company,
the Company shall be entitled to obtain injunctive relief from a court of
competent jurisdiction temporarily, preliminarily and permanently restraining
and enjoining any such breach or threatened breach and to specific performance
of any such provision of this Agreement. In the event that either party
commences litigation against the other under this Agreement the prevailing party
in said litigation shall be entitled to recover from the other all costs and
expenses incurred to enforce the terms of this Agreement and/or recover damages
for any breaches thereof, including without limitation reasonable attorneys '
fees.

 

Section 16. Representations and Warranties.

 

(a)                   Executive represents and warrants as follows that: (i)
Executive has no obligations, legal or otherwise, inconsistent with the terms of
this Agreement or with the Executive's undertaking a relationship with the
Company; and (ii) Executive has not entered into, nor will Executive enter into,
any agreement (whether oral or written) in conflict with this Agreement.

 

(b)                  The Company represents and warrants to the Executive that
this Agreement and the Options grant have been duly authorized by the Company 's
Board of Directors and are the

 12 

  

 

valid and binding obligations of the Company, enforceable in accordance with
their respective terms.

 

Section 17. Miscellaneous.

 

(a)                     Entire Agreement. This Agreement, the exhibits attached
hereto, and the Options granted concurrently herewith under Section 5(a) hereof,
contain the entire understanding of the parties and supersede all previous
contracts, arrangements or understandings, express or implied, between the
Executive and the Company with respect to the subject matter hereof or his
engagement by the Company as Chief Operating Officer. No agreements or
representations , oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement or in the attached exhibits.

 

(b)                    Section Headings. The section headings herein are for the
purpose of convenience only and are not intended to define or limit the contents
of any section.

 

(c)                    Severability. If any provision of this Agreement shall be
declared to be invalid or unenforceable, in whole or in part, the remainder of
this Agreement shall be amended to provide the parties with the equivalent of
the same rights and obligations as provided in the original provisions of this
Agreement.

 

(d)                   No Oral Modification; Waiver or Discharge. No provisions
of this Agreement may be modified, waived or discharged orally, but only by a
waiver, modification or discharge in writing signed by the Executive and such
officer as may be designated by the Board of Directors of the Company to execute
such a waiver, modification or discharge. No waiver by either party hereto at
any time of any breach by the other party hereto of, or failure to be in
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the time or at any prior or subsequent time.

 

(e)                    Invalid Provisions. Should any portion of this Agreement
be adjudged or held to be invalid, unenforceable or void, such holding shall not
have the effect of invalidating or voiding the remainder of this Agreement and
the parties hereby agree that the portion so held invalid, unenforceable or void
shall, if possible, be deemed amended or reduced in scope, or otherwise be
stricken from this Agreement to the extent required for the purposes of validity
and enforcement

 

(f)                    Execution In Counterparts. The parties may sign this
Agreement in counterparts, all of which shall be considered one and the same
instrument. Facsimile transmissions, or electronic transmissions in .pdf format,
of any executed original document and/or retransmission of any executed
facsimile or .pdf transmission shall be deemed to be the same as the delivery of
an executed original of this Agreement.

 

(g)                   Governing Law And Performance. This Agreement shall be
governed, construed, interpreted and enforced in accordance with the substantive
laws of the Commonwealth of Massachusetts, without giving effect to any choice
of law or conflict of law provision or rule (whether of the Commonwealth of
Massachusetts or any other jurisdiction) that would cause the application of the
law of any jurisdiction other than the Commonwealth of Massachusetts. Any legal
action or proceeding with respect to this Agreement shall be brought in the
courts of the Commonwealth of Massachusetts or of the United States of America
for the District of Massachusetts. By execution and delivery of this Agreement,
each of the parties hereto accepts

 13 

  

 

for itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of the aforesaid courts. ANY ACTION, DEMAND, CLAIM, OR
COUNTERCLAIM ARISING UNDER OR RELATING TO THIS AGREEMENT SHALL BE RESOLVED BY A
JUDGE ALONE AND EACH OF COMPANY AND EXECUTIVE WAIVES ANY RIGHT TO A JURY TRIAL
THEREOF.

 

(h)                    Successor and Assigns. This Agreement shall be binding on
and inure to the benefit of the successors in interest of the pa11ies,
including, in the case of the Executive, the Executive 's heirs, executors and
estate. The Executive may not assign Executive's obligations under this
Agreement. Any successor to the Company (whether direct or indirect and whether
by purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company's business and/or assets shall assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.
For all purposes under this Agreement, the term "Company" shall include any
successor to the Company 's business and/or assets which executes and delivers
the assumption agreement described in this Section 17(h) or which becomes bound
by the terms of this Agreement by operation of law.

 

(i)                     Notices. Any notices or other communications provided
for hereunder may be made by hand, by certified or registered mail, postage
prepaid, return receipt requested , or by nationally recognized express courier
services provided that the same are addressed to the party required to be
notified at its address first written above, or such other address as may
hereafter be established by a party by written notice to the other party. Notice
shall be considered accomplished on the date delivered, three days after being
mailed or one day after deposit with the express courier, as applicable.

 

Section 18. Section 409A.

 

(a)                    It is intended that any compensation or benefits under
this Agreement satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A of the Internal Revenue Code of 1986, as amended
("Section 409A") provided under Treasury Regulations Sections 1.409A-1(b), and
this Agreement will be construed to the greatest extent possible as consistent
with those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A. For purposes of Section 409A, the Executive 's right to receive any
installment payment s under this Agreement shall be treated as a right to
receive a series of separate payment s and, accordingly, each installment
payment hereunder shall at all times be considered a separate and distinct
payment. Severance benefits under Section 7(d) shall not commence until the
Executive has a "separation from service" for purposes of Section 409A.

 

(b)                   To the extent that any reimbursement of expenses or
in-kind benefits constitutes deferred compensation under Section 409A, such
reimbursement or benefit shall be provided no la ter than December 31 of the
year following the year in which the expense was incurred. The amount of
expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year. The amount of any in-kind benefits
provided in one year shall not affect the amount of in-kind benefits provided in
any other year.

 

(c)                   If the Executive is deemed at the time of his separation
from service to be a specified employee for purposes of Section 409A(a)(2)(B)(i)
of the Code, to the extent delayed commencement of any portion of the
compensation and benefits to which the Executive is

 14 

  

 

entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of the
Executive's termination benefits shall be provided to the Executive immediately
after the earlier of (A) the expiration of the six-month period measured from
the date of the Executive's separation from service with the Company (as such
term is defined in the Treasury Regulations issued under Section 409A of the
Code) or (B) the date of the Executive's death in a lump sum, and any remaining
payments due under the Agreement shall be paid as otherwise provided herein.

 

Section 19. Limitation of Payments upon Certain Events.

 

(a)                    Limitation on Payments. Notwithstanding anything in this
Agreement to the contrary, if any payment or distribution Executive would
receive pursuant to this Agreement or otherwise ("Payment") would (a) constitute
a "parachute payment " within the meaning of Section 280G of the Code), and (b)
but for this sentence, be subject to the excise tax imposed by Section 4999 of
the Code (the "Excise Tax"), then the Company shall cause to be determined,
before any amounts of the Payment are paid to Executive, which of the following
alternative forms of payment would maximize Executive's after-tax proceeds: (i)
payment in full of the entire amount of the Payment (a "Full Payment"), or (ii)
payment of only a part of the Payment so that Executive receives that largest
Payment possible without being subject to the Excise Tax (a "Reduced Payment"),
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax (all computed at the highest
marginal rate, net of the maximum reduction in federal income taxes which could
be obtained from a deduction of such state and local taxes), results in
Executive's receipt, on an after-tax basis, of the greater amount of the Payment
, notwithstanding that all or some portion the Payment may be subject to the
Excise Tax.

 

(b)                   The independent registered public accounting firm engaged
by the Company for general audit purposes as of the day prior to the date the
first Payment is due shall make all determinations required to be made under
this Section 19. If the independent registered public accounting firm so engaged
by the Company is serving as accountant or auditor for the individual, group or
entity effecting the transaction, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.

 

(c)                  The independent registered public accounting firm engaged
to make the determinations hereunder shall provide its calculations, together
with detailed supporting documentation, to the Company and Executive at such
time as requested by the Company or Executive. If the independent registered
public accounting firm determines that no Excise Tax is payable with respect to
a Payment, either before or after the application of the Reduced Payment, it
shall furnish the Company and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment. Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
under seal as of the date and year first above written.

 15 

  

 



Company:

 

Xenetic Biosciences, Inc.

 

By: /s/ Scott Maguire

Scott Maguire

Chief Executive Officer

Executive:

 

 

 

By: /s/ Jeffrey Eisenberg

Jeffrey Eisenberg



 16 

  

 